

[htbi2015063010kex1028_image1.jpg]
Relocation Repayment Agreement
In consideration of the relocation costs paid by HomeTrust Bank, I hereby agree
to the following Relocation Repayment Agreement in the event of my resignation
or termination for cause within the first 24 months of my employment. I agree to
reimburse 100% of the household goods moving expenses (packing, transport,
delivery and unpacking) and the cost of temporary housing in the event of my
resignation of employment or termination for cause before completion of the
second year of my new employment.
If, at the time my final payroll check is issued, I have not yet reimbursed
HomeTrust Bank any sums owed under this Agreement, I expressly authorize
HomeTrust Bank to withhold such sums from my final payroll check or from any
other amounts owed me (i.e. unpaid PTO). In the event such repayment is not made
as provided herein, or a remaining balance is owed to HomeTrust Bank after
termination of my employment, I further agree to pay all costs reasonably
incurred by HomeTrust Bank in connection with the collection of amounts owed.


This Agreement does not constitute an employment contract for a definite term. I
may, at any time, terminate the employment relationship with or without cause
and with or without notice and HomeTrust Bank may, at any time, terminate the
employment relationship with or without cause and with or without notice.


Keith J. Houghton
 
March 10, 2014
 
Applicant/Employee (Please Print)
 
Employment Start Date
 
 
 
 
 
 
 
 
 
Applicant/Employee Signature
 
Date
 
 
 
 
 
 
 
 
 
Human Resources Manager
 
Date
 


